
	
		I
		112th CONGRESS
		1st Session
		H. R. 797
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. DeFazio
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to apply
		  payroll taxes to remuneration up to the contribution and benefit base and to
		  remuneration in excess of $250,000.
	
	
		1.Short titleThis Act may be cited as the
			 No Loopholes in Social Security Taxes
			 Act.
		2.Payroll tax on
			 remuneration up to contribution and benefit base and more than
			 $250,000
			(a)In
			 generalParagraph (1) of
			 section 3121(a) of the Internal Revenue Code of 1986 is amended by inserting
			 after such calendar year. the following: The preceding
			 sentence shall apply only to calendar years for which the contribution and
			 benefit base (as so determined) is less than $250,000, and, for such calendar
			 years, only to so much of the remuneration paid to such employee by such
			 employer with respect to employment as does not exceed
			 $250,000..
			(b)Conforming
			 amendmentParagraph (1) of section 3121 of such Code is amended
			 by striking Act) to and inserting Act), or in excess of
			 $250,000, to.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 remuneration paid after December 31, 2011.
			
